 
EXHIBIT 10.7
 
PROMISSORY NOTE
 
AUGUST 18.2008
LOS ANGELES, CALIFORNIA
$100.000.00

 
 
FOR VALUE RECEIVED, I PROMISE TO PAY TO THE ORDER OF ROBERT LEVY, AT 3550
WILSHIRE BOULEVARD, SUITE 840, LOS ANGELES, CALIFORNIA THE SUM OF ONE HUNDRED
THOUSAND DOLLARS AND 00/100 ($100,000.00) IN LAWFUL MONEY OF THE UNITED STATES
OF AMERICA, WITH INTEREST FROM AUGUST 18,2008, AT THE RATE OF 7% PER ANNUM UNTIL
PAID. IN THE EVENT THERE IS A SUIT OR ACTION TO ENFORCE PAYMENT OF THIS NOTE OR
ANY PORTION THEREOF, I PROMISE TO PAY SUCH ADDITIONAL SUM AS THE COURT MAY
ADJUDGE REASONABLE AS ATTORNEY FEES IN SAID ACTION OR SUIT, AND BE MADE A PART
OF THE JUDGMENT, OR IF PLACED IN THE HANDS OF ATTORNEYS FOR COLLECTION IF
EFFECTUATED WITHOUT SUIT, I PROMISE TO PAY ALL COSTS AND EXPENSES INCLUDING
REASONABLE ATTORNEY FEES.


 
 

[laikinsign_natlamp.jpg]
 
 
DUE DATE
SEPTEMBERS 2008
